Opinion by
Judge Hardin :
This was a prosecution against the appellee, a licensed tavern-keeper, for permitting a faro 'bank to be set up and kept in his house. A trial of the case having resulted in his acquittal, the commonwealth prosecutes this appeal for a reversal of the judgment. The only question presented is as to the action of the court in refusing to instruct the jury in substance and effect, that if the unlawful gaming in the defendant’s house was permitted by other persons than himself, who were at the time engaged in his service, and acting as his agents in keeping the house, he was responsible therefor. While the unlawful conduct of the defendant’s agents in the control of his house may have been strong evidence Of his own guilty knowledge, it did not, in our opinion, constitute 'his guilt, and the court properly refused the instructions. Therefore the judgment is affirmed.